
	

114 S2323 IS: Visa Waiver Program Firearms Clarification Act of 2015
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2323
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Mr. Durbin (for himself, Mrs. Gillibrand, Mr. Booker, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To clarify the definition of nonimmigrant for purposes of chapter 44 of title 18, United States
			 Code.
	
	
		1.Short title
 This Act may be cited as the Visa Waiver Program Firearms Clarification Act of 2015.
 2.Nonimmigrant clarificationSection 922 of title 18, United States Code, is amended— (1)in subsection (d)(5)(B), by inserting or pursuant to the Visa Waiver Program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) before the semicolon at the end;
 (2)in subsection (g)(5)(B), by inserting or pursuant to the Visa Waiver Program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) before the semicolon at the end; and
 (3)in subsection (y)— (A)in the subsection heading, by inserting or pursuant to the Visa Waiver Program after visas;
 (B)in paragraph (2), in the matter preceding subparagraph (A), by inserting or pursuant to the Visa Waiver Program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) after visa; and
 (C)in paragraph (3)(A), in the matter preceding clause (i), by inserting or pursuant to the Visa Waiver Program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) after visa.
				
